UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2054


ERMA FRAZIER,

                      Plaintiff – Appellant,

          v.

ANGELA REPASS; MELISSA SMITH; REGINA KELLY; KAROL SEILER;
DAVID REPASS; SALVATION ARMY DHQ; REGINA DAVIS,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:11-cv-03356-JMC)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erma Frazier, Appellant Pro Se. Joan Elizabeth Winters, JOAN
ELIZABETH WINTERS LAW OFFICES, Chester, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Erma     Frazier     appeals        the    district     court’s      order

entering      judgment     in     favor   of       the    remaining    Appellees      in

accordance      with     the     jury’s   verdict         on   Frazier’s     claim    of

retaliation and directing judgment in favor of the Appellees on

Frazier’s     claims     of     race   and       age    discrimination.       We     have

reviewed the record and find no reversible error.                       Accordingly,

we affirm the judgment of the district court and deny Frazier’s

motion   to    assign     counsel.        We      dispense     with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                             2